DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201711331323.9, filed on 12/13/2017.

Information Disclosure Statement
The information disclosure statement(s) submitted on 6/04/2020, 11/25/2020, and 9/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “far away” in claims 3, 4, and 7 is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification does not provide a standard for The Examiner recommends amending the language to recite: --furthest [[far]] away-- to ameliorate the use of the relative term “far”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20130135513 A1) (hereinafter Choi) in view of Dainty et al. (US 20160092731 A1) (hereinafter Dainty).
Regarding claim 1, Choi discloses:

a cover plate; [See Choi, ¶ 0056 discloses an exit surface (220) of a prism (200) be formed on the same plane as the top surface of the casing (100) of the camera module; See Choi, Fig. 1 illustrates an upper/top surface of the casing (100) in a top-down view and side view.]
a main board arranged at a rear side of the cover plate and spaced apart from the cover plate; [See Choi, Fig. 1 illustrates a light source component (20), and a lens/sensor mounted on a flat planar substrate (board), wherein the side profile illustrates that the flat planar substrate is beneath a top surface of the casing (100) of the camera module, and hence “spaced apart from” the top of the casing as such; See Choi, ¶ 0049 discloses that the iris capturing camera includes a sensor and appendant circuits (circuit board).] 
an iris camera coupled with the main board and arranged on a side of the main board facing the cover plate; [See Choi, ¶ 0025 discloses an iris recognition camera; See Choi, ¶0049, Fig. 1 illustrates lens (10) corresponding with a sensor and appendant circuits, which is arranged above the flat planar substrate and facing the top surface of the casing (100), so as to capture images through the top of the casing.]
an infrared lamp coupled with the main board and arranged on the side of the main board facing the cover plate, the infrared lamp being spaced apart from the iris camera; and [See Choi, ¶ 0049, Fig. 1 illustrates a light source (20) including a lighting infrared (IR) LED; See Choi, ¶ 0051 discloses that the light source (20) is spaced apart from the lens center line L/O of the lens 10 by a predetermined distance D.]
a…member arranged between the infrared lamp and the cover plate to reduce an angle of infrared light emitted from the infrared lamp. [See Choi, ¶ 0059 discloses the lighting angle-P is a lighting angle in the case in which the exit surface 220 of the prism 200 is a plane, the lighting angle-S is a lighting angle in the case in which the exit surface 220 of the prism 200 is a convex spherical surface, and thus the lighting angle is made narrow.]

a polarizing member…
However, Dainty discloses:
a polarizing member… [See Dainty, ¶ 0096-0098 discloses a set of linear polarizers are mounted in front of each of the IR light source 82 and an acquisition device camera module 90 including an optical system; See Dainty, ¶ 0097 the light reflected by the eye, including the iris pattern 84, and skin which is un-polarized passes the horizontal linear polarizer 88 mounted onto the camera module 90 and so the iris pattern 84 can be imaged by the optical system.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Choi to add the teachings of Dainty in order to include polarizers to mitigate problems with glare from glasses occluding an image of an iris. (Dainty, ¶ 0036)

Regarding claim 2, Choi in view of Dainty discloses all the limitations of claim 1.
Choi discloses:
wherein a thickness of the polarizing member decreases gradually in a radially outward direction from a central axis of the infrared lamp. [See Choi, Fig. 4 illustrates an exit surface of the prism (200) comprising a convex spherical surface (an arc) wherein the radial thickness is observably decreasing outward from a central axis of the infrared lamp (20).]

Regarding claim 3, Choi in view of Dainty discloses all the limitations of claim 2.

wherein a surface of the polarizing member adjacent to the infrared lamp is a conical surface or an arc surface, [See Choi, ¶ 0057, 0061, discloses that minute protrusions (230) on both or one of the incident and exit surfaces (210) and (220) of the prism; See Choi, Fig. 3 illustrates a cross section of the micro protrusions as being conical when extrapolated into three dimensions.] and a surface of the polarizing member far away from the infrared lamp is a flat surface. [See Choi, ¶ 0056, Fig. 3 discloses an exit surface (220) being formed on the same plane as the top surface of the casing (100) of the camera module.]

Regarding claim 4, Choi in view of Dainty discloses all the limitations of claim 3.
Choi discloses:
wherein the surface of the polarizing member far away from the infrared lamp is parallel to the cover plate. [See Choi, ¶ 0056, Fig. 3 discloses an exit surface (220) being formed on the same plane as the top surface of the casing (100) of the camera module.]

Regarding claim 5, Choi in view of Dainty discloses all the limitations of claim 2.
Choi discloses:
wherein a surface of the polarizing member adjacent to the infrared lamp is a flat surface, and a surface of the polarizing member far away from the infrared lamp is a conical surface or an arc surface. [See Choi, ¶ 0057, 0061, discloses that minute protrusions (230) on both or one of the incident and exit surfaces (210) and (220) of the prism; See Choi, Fig. 3 illustrates a cross section of the micro protrusions as being conical when extrapolated into three dimensions.  Hence, micro protrusions enabled to be formed on the exit surface (220), or a surface “far away” from the infrared lamp, and a flat incident surface (210) adjacent to the infrared lamp.]

Regarding claim 6, Choi in view of Dainty discloses all the limitations of claim 5.
Choi discloses:
wherein the surface of the polarizing member adjacent to the infrared lamp is parallel to the cover plate. [See Choi, Fig. 9 illustrates member (5) adjacent to infrared lamp (2) having incident and exit surfaces parallel to the top surface of casing (100, per Fig. 1); See Choi, ¶ 0021 discloses using a prism with planar top and bottom surfaces.]

Regarding claim 7, Choi in view of Dainty discloses all the limitations of claim 2.
Choi discloses:
wherein a surface of the polarizing member adjacent to the infrared lamp and a surface of the polarizing member far away from the infrared lamp both are a conical surface or an arc surface. [See Choi, ¶ 0057, 0061, discloses that minute protrusions (230) on both or one of the incident and exit surfaces (210) and (220) of the prism; See Choi, Fig. 3 illustrates a cross section of the micro protrusions as being conical when extrapolated into three dimensions.]

Regarding claim 8, Choi in view of Dainty discloses all the limitations of claim 1.
Choi discloses:
wherein a projection area of the polarizing member on the cover plate is larger than a projection area of the infrared lamp on the cover plate. [See Choi, ¶ 0059 discloses the lighting angle-E corresponds to the case in which the exit surface of the prism 200 is formed in the shape of a concave spherical surface and thus the lighting angle is made wide; See Chen, ¶ 0012, 0016 discloses that the range of lighting is preferably wider than the field of view of the lens, and particularly, that a radiation angle (lighting angle) can be widened to irradiate an area around the iris with an appropriate amount of light so as to capture the iris of an eye that is located away from the lens by a specific distance.]

Regarding claim 9, Choi in view of Dainty discloses all the limitations of claim 8.
Choi discloses:
wherein a projection region of the polarizing member on the cover plate covers a projection region of the infrared lamp on the cover plate. [See Choi, Fig. 9 illustrates prism (5) entirely covering infrared lamp (2).]

Regarding claim 10, Choi in view of Dainty discloses all the limitations of claim 1.
Choi discloses:
wherein a distance between a central axis of the infrared lamp and a central axis of the iris camera is denoted as L, and 15 mm ≤ L ≤ 40 mm. [See Choi, ¶ 0027, 0051 discloses that the lighting source is spaced apart from a lens center line of the lens by a predetermined distance an object plane of the lens is a location at which an iris is placed is spaced apart from an end of the lens by a predetermined distance L.  The lighting source 20 is spaced apart from the lens center line L/O of the lens 10 by a predetermined distance D.  Hence, although Choi does not explicitly disclose the distance as being 15 mm ≤ L ≤ 40 mm, Choi discloses that the distance D is predetermined by a user – the particular selection of which is understood to be within the level of ordinary skill.]

Regarding claim 11, Choi in view of Dainty discloses all the limitations of claim 10.
Choi discloses:
wherein L equals 20 mm. [See Choi, ¶ 0027, 0051 discloses that the lighting source is spaced apart from a lens center line of the lens by a predetermined distance an object plane of the lens is a location at which an iris is placed is spaced apart from an end of the lens by a predetermined distance L.  The lighting source 20 is spaced apart from the lens center line L/O of the lens 10 by a predetermined distance D.  Hence, although Choi does not explicitly disclose the distance as being 15 mm ≤ L ≤ 40 mm, Choi discloses that the distance D is predetermined by a user – the particular selection of which is understood to be within the level of ordinary skill.]

Regarding claim 13, Choi in view of Dainty discloses all the limitations of claim 1.
Choi discloses:
wherein the polarizing member is a polymethyl methacrylate member or a polycarbonate member. [See Choi, ¶ 0068, 0069, 0082-0083 discloses an iris capturing camera module is made of a plastic material, such as ABS or polycarbonate, a prism is formed to have a thickness of about 3 mm, and PMMA is used as the material of the prism.]

Regarding claim 14, Choi in view of Dainty discloses all the limitations of claim 1.
Dainty discloses:
wherein a wavelength of the infrared light emitted from the infrared lamp is between 920 nm and 960 nm. [See Dainty, ¶ 0053-0054 discloses a filter 108 is placed in the light path in front of the sensor 106. As shown in FIG. 7, the filter 108 has a visible pass band and a narrow pass band of about 20 nm around 940 nm, A passband centered about 850 nm could also be used, but centering about 940 nm minimizes leakage into RGB band.  Note that in variants of the optical parameters for the lens assembly 104 provided in FIG. 3, by choosing f=5 mm, F/2 and an IR wavelength=850 nm, an image containing an iris pattern suitable for recognition could be acquired at distances up to around 400 mm. Alternatively, choosing f=4 mm, F/2 and an IR wavelength=940 nm, would enable images containing an iris pattern suitable for recognition to be acquired at distances up to around 310 mm.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 15, Choi in view of Dainty discloses all the limitations of claim 14.
Dainty discloses:
wherein the wavelength of the infrared light emitted from infrared lamp is 940 nm. [See Dainty, ¶ 0053-0054 discloses a filter 108 is placed in the light path in front of the sensor 106. As shown in FIG. 7, the filter 108 has a visible pass band and a narrow pass band of about 20 nm around 940 nm, A passband centered about 850 nm could also be used, but centering about 940 nm minimizes leakage into RGB band.  Note that in variants of the optical parameters for the lens assembly 104 provided in FIG. 3, by choosing f=5 mm, F/2 and an IR wavelength=850 nm, an image containing an iris pattern suitable for recognition could be acquired at distances up to around 400 mm. Alternatively, choosing f=4 mm, F/2 and an IR wavelength=940 nm, would enable images containing an iris pattern suitable for recognition to be acquired at distances up to around 310 mm.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 19, Choi in view of Dainty discloses all the limitations of claim 1.
Choi discloses:
wherein the polarizing member is further configured to reduce a field of vision of the infrared lamp. [See Choi, ¶ 0059 discloses the lighting angle-P is a lighting angle in the case in which the exit surface 220 of the prism 200 is a plane, the lighting angle-S is a lighting angle in the case in which the exit surface 220 of the prism 200 is a convex spherical surface, and thus the lighting angle is made narrow.]

Regarding claim 20, Choi discloses:
An electronic device, comprising:
[See Choi, ¶ 0056 discloses an exit surface (220) of a prism (200) be formed on the same plane as the top surface of the casing (100) of the camera module; See Choi, Fig. 1 illustrates an upper/top surface of the casing (100) in a top-down view and side view.]
a…member arranged to a rear side of the cover plate; [See Choi, Fig. 1 illustrates a prism 200 underneath a top side of the casing (100).]
a main board arranged behind the polarizing member and spaced apart from the polarizing member; [See Choi, Fig. 1 illustrates a light source component (20), and a lens/sensor mounted on a flat planar substrate (board), wherein the side profile illustrates that the flat planar substrate is beneath a top surface of the casing (100) of the camera module, and hence “spaced apart from” the top of the casing as such; See Choi, ¶ 0049 discloses that the iris capturing camera includes a sensor and appendant circuits (circuit board).]
an iris camera coupled with the main board and arranged on a side of the main board facing the cover plate; and [See Choi, ¶ 0025 discloses an iris recognition camera; See Choi, ¶0049, Fig. 1 illustrates lens (10) corresponding with a sensor and appendant circuits, which is arranged above the flat planar substrate and facing the top surface of the casing (100), so as to capture images through the top of the casing.]
an infrared lamp coupled with the main board and arranged on the side of the main board facing the cover plate, the infrared lamp being spaced apart from the iris camera, wherein the infrared lamp is arranged opposite to the polarizing member, and [See Choi, ¶ 0049, Fig. 1 illustrates a light source (20) including a lighting infrared (IR) LED; See Choi, ¶ 0051 discloses that the light source (20) is spaced apart from the lens center line L/O of the lens 10 by a predetermined distance D.  The infrared lamp (20) is “opposite” the polarizing member insofar as the polarizing member is towards a top of the casing (100), and the lamp is closer to a bottom.] the…member is configured to polarize infrared light emitted from the [See Choi, ¶ 0059 discloses the lighting angle-P is a lighting angle in the case in which the exit surface 220 of the prism 200 is a plane, the lighting angle-S is a lighting angle in the case in which the exit surface 220 of the prism 200 is a convex spherical surface, and thus the lighting angle is made narrow.]
Dainty discloses:
a polarizing member… [See Dainty, ¶ 0096-0098 discloses a set of linear polarizers are mounted in front of each of the IR light source 82 and an acquisition device camera module 90 including an optical system; See Dainty, ¶ 0097 the light reflected by the eye, including the iris pattern 84, and skin which is un-polarized passes the horizontal linear polarizer 88 mounted onto the camera module 90 and so the iris pattern 84 can be imaged by the optical system.]
the polarizing member is configured to polarize infrared light emitted from the infrared lamp [See Dainty, ¶ 0096-0098 discloses a set of linear polarizers are mounted in front of each of the IR light source 82 and an acquisition device camera module 90 including an optical system; See Dainty, ¶ 0097 the light reflected by the eye, including the iris pattern 84, and skin which is un-polarized passes the horizontal linear polarizer 88 mounted onto the camera module 90 and so the iris pattern 84 can be imaged by the optical system.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 21, Choi discloses:
An electronic device, comprising: 
a housing; [See Choi, Fig. 1 illustrates a casing (100).]
a cover plate connected to the housing to enclose an inner space therebetween; [See Choi, ¶ 0056 discloses an exit surface (220) of a prism (200) be formed on the same plane as the top surface of the casing (100) of the camera module; See Choi, Fig. 1 illustrates an upper/top surface of the casing (100) in a top-down view and side view.]
an infrared lamp arranged in the inner space and facing the polarizing member; and [See Choi, ¶ 0049, Fig. 1 illustrates a light source (20) including a lighting infrared (IR) LED; See Choi, ¶ 0051 discloses that the light source (20) is spaced apart from the lens center line L/O of the lens 10 by a predetermined distance D.  The infrared lamp (20) is “opposite” the polarizing member insofar as the polarizing member is towards a top of the casing (100), and the lamp is closer to a bottom.]
an iris camera arranged in the inner space and spaced apart from the infrared lamp, [See Choi, ¶ 0025 discloses an iris recognition camera; See Choi, ¶0049, Fig. 1 illustrates lens (10) corresponding with a sensor and appendant circuits, which is arranged above the flat planar substrate and facing the top surface of the casing (100), so as to capture images through the top of the casing.] 
wherein the…member is configured to…reduce an angle of the infrared light emitted from the infrared lamp. [See Choi, ¶ 0059 discloses the lighting angle-P is a lighting angle in the case in which the exit surface 220 of the prism 200 is a plane, the lighting angle-S is a lighting angle in the case in which the exit surface 220 of the prism 200 is a convex spherical surface, and thus the lighting angle is made narrow.]
Dainty discloses:
a display screen and a polarizing member arranged to a rear side of the cover plate, and spaced apart from each other; [See Dainty, ¶ 0099 discloses that the camera is disposed on the same surface of the acquisition device as a display screen.]
wherein the polarizing member is configured to…polarize infrared light emitted from the infrared lamp. [See Dainty, ¶ 0096-0098 discloses a set of linear polarizers are mounted in front of each of the IR light source 82 and an acquisition device camera module 90 including an optical system; See Dainty, ¶ 0097 the light reflected by the eye, including the iris pattern 84, and skin which is un-polarized passes the horizontal linear polarizer 88 mounted onto the camera module 90 and so the iris pattern 84 can be imaged by the optical system.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Claims 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Dainty in view of Chen (CN 207352317 U; machine translation provided herewith) (hereinafter Chen).
Regarding claim 12, Choi in view of Dainty discloses all the limitations of claim 1.
Choi in view of Dainty does not appear to explicitly disclose:
wherein the cover plate is a glass cover plate or a ceramic cover plate.
However, Chen discloses:
wherein the cover plate is a glass cover plate or a ceramic cover plate. [See Chen, ¶ 0023-0024 discloses that a display assembly includes a cover glass, a polarizer, a filter, and a liquid crystal layer.] 
One of ordinary skill in the art would have had good reason to pursue the known options of materials for forming a cover or casing for a mobile device.  As such, it would require no more than “ordinary skill and common sense” to recognize the limitation of using glass as being a simple substitution of one known element for another to obtain predictable results.  Further, it would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Choi in view of Dainty to add the teachings of Chen in order to provide a thick transparent glass to protect internal devices of a display screen.

Regarding claim 16, Choi in view of Dainty discloses all the limitations of claim 1.
Chen discloses:
wherein the polarizing member is connected to the cover plate through an adhesive layer. [See Chen, ¶ 0023-0024 discloses that it should be noted that the cover glass is usually a thick transparent glass used to protect the internal devices of the display screen.  Optical adhesive is a layer of transparent adhesive, its function is similar to double-sided adhesive, it can bond the cover glass and the first polarizer together.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 12.

Regarding claim 18, Choi in view of Dainty in view of Chen discloses all the limitations of claim 16.
Chen discloses:
wherein the adhesive layer is arranged between the polarizing member and the cover plate by dispensing an adhesive therebetween. [See Chen, ¶ 0023-0024 discloses that it should be noted that the cover glass is usually a thick transparent glass used to protect the internal devices of the display screen.  Optical adhesive is a layer of transparent adhesive, its function is similar to double-sided adhesive, it can bond the cover glass and the first polarizer together.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170061210 A1				Ollila 
US 20040041998 A1				Haddad

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486